Title: To George Washington from the Board of War, 1 April 1779
From: Board of War
To: Washington, George


War Office [Philadelphia] Ap⟨ril 1 1779⟩
⟨mutilated⟩
The Board have agreed upon the enclosed Regulations for the Engineering Department in Addition to those made by Congress & in Consequence of their Orders. We have the Honour of enclosing a Copy of them to your Excellency previous to their being printed that if any Additions are to be made the whole may be struck off together.
We thought it best to leave the Points of travelling Charges & Horses undetermined as we understood some Regulation would be speedily adopted by Congress affecting all Officers sent on at a Distance from Camp or Quarters. The Engineers will shar⟨e⟩ in this general Allowance with other Officers ⟨mutilated⟩ if there are any special Reasons for Extra Advan⟨ces⟩ the Quantum had better be determined by the particular Occasions than that there should be a larger Allowance made to Engineers by a general Regulation which would be a Source of Jealousy. As perhaps it will not be necessary to provide Horses (except on particular Occasions) for future Engineers we were of Opinion that any thing on this Subject had best be omitted & left as it has been heretofore to the Discretion of your Excellency or the Commanding General of a Detachment. We have given an Order for as many Horses as General Du Portail informed us were necessary at this Time ⟨mutilated⟩ of them as were appropriated for the Officers to be of ⟨mutilated⟩ better Kind than they have heretofore had as they complain heavily on this Score. We have reported to Congress as to their Pay & when the Report is acted upon no Doubt your Excellency will be informed of it. We have the Honour to be with the greatest Respect your very obedt Servants
Richard Peters By Order
The Board will be obliged to your Excellency for Information respecting the German Battallion which they have heard is annexed to Maryland & a Claim of the State of Pennsilvania to Part of this Regt is now before ⟨the⟩ Board for their Report thereupon ⟨whic⟩h we cannot make until properly ⟨mutilated⟩ed of Facts.
